Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 12/07/2021.  This action is made Final.
2.	Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, 20-26 are pending in the case.  Claims 1, 8 and 15 are independent claims. Claims 2, 5, 9, 12, 16 and 19 are cancelled.

				Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 08/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	Rejections of claims 5, 12 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in light of the amendment.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

9.	Claims 1, 4, 8, 11, 15, 18 are rejected on the ground of provisional nonstatutory obvious-type double patenting as being unpatentable over claims 1-2 of Application No. 17/077,763 (or ‘763 in short, claims filed on 11/24/2021), and further in view of Tahan (US 2012/0011568).

	Regarding claim 1, claim 1 of the instant application 17/077,788 is listed with the claims 1-2 of 17/077,763 as follows:

17/077,788 (claim 1)
17/077,763 (claims 1-2. Note in { })
A method for displaying medical images on a first device by using information received from a second device different from the first device and at least one computer different from the first device and the second device, the method comprising:
Claim 1: A method for displaying medical images, the method comprising: 
using at least one computer hardware processor of a first device to perform: …
transmitting the generated first URL to at least one second device for displaying second medical image data on the at least one second device using the first plurality of parameters.

{note: first device of ‘763 is mapped to second device of ‘788; second device of ‘763 is mapped to first device of ‘788}
using the first device to perform: 
obtaining, from the second device via at least one communication network, a uniform resource locator (URL) indicating a first plurality of parameters associated with a first view of medical image data for a subject, wherein the first view of the medical image data comprises a plurality of panes and the first plurality of parameters includes one or more parameters for each of at least some of the plurality of panes; 
obtaining, from the at least one computer via the at least one communication network, at least some of the medical image data for the subject; 
Claim 2. The method of claim 1, wherein the first URL, when accessed by the at least one second device, causes the at least one second device to: 
display a second view of the second medical image data on a display of the at least one second device at least in part by using the wherein the second view is substantially the same as the first view.
Claim 1. A method for displaying medical images, the method comprising: 
using at least one computer hardware processor of a first device to perform: 
        obtaining, via at least one communication network, first medical image data for a subject;

        obtaining a first plurality of parameters associated with a first view of the first medical image data, wherein the first view of the first medical image data comprises a plurality of panes and the first plurality of parameters includes one or more parameters for each of at least some of the plurality of panes;


displaying a second view of the at least some medical image data on a display of the first device using the first plurality of parameters indicated by the URL.
Claim 2. The method of claim 1, wherein the first URL, when accessed by the at least one second device, causes the at least one second device to: 
display a second view of the second medical image data on a display of the at least one second device at least in part by using the first plurality of parameters indicated by the first URL, wherein the second view is substantially the same as the first view.



Although the conflicting claims are not identical, they are not patentably distinct from each other. The examiner acknowledges that Claim 1 of the instant application does have additional limitation, i.e., “at least one computer”, not expressly recited in the claims 1-2 of ‘763 (i.e., at least one computer different from the first device and the second device and obtaining, from the at least one computer via the at least one communication network, at least some of the medical image data for the subject).
However, Tahan teaches at least one computer different from the first device and the second device and obtaining, from the at least one computer via the at least one communication network, at least some of the medical image data for the subject (Fig. 9B & [0107] or [0077] , the image is server/computer 120 via communication network 130 in Fig. 1; Fig.1  & [0003], user receives a requested image of a patient/subject in [0003] from server 120, a base-resolution of the requested image is displayed in 150 of the first client device 110 in Fig. 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings in claims 1-2 of application ‘763 with the teachings in Tahan to achieve the limitations of claim 1 of the instant application. One would be motivated to make the combination so that different user client devices can access images from the same server anywhere across the communication network using the same selection parameters to render the image display (Tahan: [0003]-[0005], a first and second user client device can send a request to the server over a network for the image display per selection parameters set by the first or second user; Figs. 9A-9B, share image selection parameters in URL). Thus, claim 1 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.

	Regarding claim 4, claim 4 of the instant application 17/077,788 is listed with the claims 1-2 of 17/077,763 as follows:

17/077,788 (claim 4)
17/077,763 (claims 1-2)
The method of claim 1, wherein displaying the second view of the at least some medical image data on the display of the first device comprises rendering an image using an Internet browser application.




Claim 1, i.e., the parent of instant application claim 4, is rejected on the ground of provisional nonstatutory obviousness-type double patenting by claims 1-2 of 17/077,763, in view of Tahan wherein displaying the second view of the at least some medical image data on the display of the first device comprises rendering an image using an Internet browser application ([0046] & Fig. 1, render image display via web browser on data communication of Internet; [0029], Internet).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the Internet Browser to render image display teaching of Tahan in the combination of ‘763/Tahan to achieve the limitations of claim 4 of the instant application. One would be motivated to make the combination to use known technique of image display via Internet Browser to yield expected browsing result (Tahan: [0046] & Fig. 1, render image display via web browser on data communication of Internet; [0029], Internet).
Thus, claim 4 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.

	Regarding claim 8, claim 8 is directed to the system which performs the method of claim 1. Claim 8 is thus rejected with the same rationale as claim 1.
	Regarding claim 11, claim 11 is directed to the system which performs the method of claim 4. Claim 11 is thus rejected with the same rationale as claim 4.

	Regarding claim 15, claim 15 is directed to the product with instructions to perform the method of claim 1. Claim 15 is thus rejected with the same rationale as claim 1.
	Regarding claim 18, claim 18 is directed to the product with instructions to perform the method of claim 4. Claim 18 is thus rejected with the same rationale as claim 4.

10.	Claims 3, 10, 17 are rejected on the ground of provisional nonstatutory obvious-type double patenting as being unpatentable over claims 1-2 of  Application No. 17/077,763 (claims filed on 11/24/2021), and further in view of Tahan (US 2012/0011568) and Zeiger (US 8,314,790).
	Regarding claim 3, claim 3 of the instant application 17/077,788 is listed with the claims 1-2 of 17/077,763 as follows:

17/077,788 (claim 3)
17/077,763 (claims 1-2)
The method of claim 1, wherein displaying the second view of the at least some medical image data on the display of the first device using the first plurality of parameters indicated by the URL comprises setting a second plurality of parameters associated with the second view equal to the first plurality of parameters, wherein the second view is substantially the same as the first view.



Claim 1, i.e., the parent of instant application claim 3, is rejected on the ground of provisional nonstatutory obviousness-type double patenting by claims 1-2 of 17/077,763, in view of Tahan as cited and discussed above.  Tahan at least suggests the limitation of claim 3 of the instant application ‘788.  That is, Tahan at least suggests the limitation wherein displaying the second view of the at least some medical image data on the display of the first device using the first plurality of parameters indicated by the URL comprises setting a second plurality of parameters associated with the second view equal to the first plurality of parameters,  wherein the second view is substantially the same as the first view (Fig. 9A & [0105]-[0106], a first user can set selection parameters including area of interest, resolution and other display parameters, the first user can then transfer the selection parameters to the second user in [0106] via URL; Fig. 9B & [0107]-[0108] & [0110], second user can display image based on first user selection parameters embedded in the URL in [0106] and the second view is substantially the same as the first view. 
	Zeiger expressly teaches the limitation wherein displaying the second view of the at least some medical image data on the display of the first device using the first plurality of parameters indicated by the URL comprises setting a second plurality of parameters associated with the second view equal to the first plurality of parameters(Fig. 4A to Fig. 4B & [col 11, line 49-66],  URL and image view selection parameters are in sync, URL includes parameters identifying the state of image view, activation a URL like in Fig. 4A, render an image with a set of default image selection parameters specified in the URL, when parameters of the 3D view in Fig. 4A change, e.g., portions are selected/deselected, portions change opacity, the position of the view changes, URL 412a changes from first URL 412a in Fig. 4A to second URL 412b in Fig. 4B, URL 412b is different from URL 412a due to the display parameters change upon user input; [col 12, line 2-12], image state representation within URL and share the URL of a first user with a second user. Therefore, displaying the second view of the at least some medical image data on the display of the first device using the first plurality of parameters indicated by a URL from a second device comprises setting a second plurality of parameters associated with the second view in the first device equal to the first plurality of parameters set by the second device when the first device activated the URL from the second device), wherein the second view is substantially the same as the first view (Fig. 4A to Fig. 4B & [col 11, line 49-66], since URL and image view selection parameters can be synchronized, as shown in Figs. 4A-4B, the second view 
		Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included URL representing image view state or image selection parameters feature in Zeiger in the combination of ‘763/Tahan to achieve the limitations of claim 3 of the instant application. One would be motivated to make the combination so that users can share image view state to see same image view with ease (Zeiger: [col 12, line 2-12], image state representation within URL and share; Tahan: Figs. 9A-9B & [0105]-[0108]).
Thus, claim 3 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.

	Regarding claim 10, claim 10 is directed to the system which performs the method of claim 3. Claim 10 is thus rejected with the same rationale as claim 3.
	Regarding claim 17, claim 17 is directed to the product with instructions to perform the method of claim 3. Claim 17 is thus rejected with the same rationale as claim 3.

11.	Claims  6-7, 13-14 and 20-26 are rejected on the ground of provisional nonstatutory obvious-type double patenting as being unpatentable over claims 1-2 of  Application No. 17/077,763 (claims filed on 11/24/2021), and further in view of Tahan (US 2012/0011568) and Accomazzi et al. (US 2020/0335199).
	Regarding claim 6, claim 6 of the instant application 17/077,788 is listed with the claims 1-2 of 17/077,763 as follows:

17/077,788 (claim 6)
17/077,763 (claims 1-2)
The method of claim 1, wherein the medical image data comprises magnetic resonance imaging (MRI) data.


	

	However, Accomazzi teaches the limitation wherein the first medical image data comprises magnetic resonance imaging (MRI) data ([0007] & [0237], MRI images viewed on client-side device 106).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the display of MRI images disclosed in Accomazzi in the combination of ‘763/Tahan to achieve the claim limitation.  One would be motivated to make such a combination so that physicians and patients can track progression of individual health state using images from different modalities and see the same image view among users via shared URL links (Tahan: [0003], medical images; [0106] & Figs. 9A-9B, see the same image view via URL transfer; Accomazzi: [0007] & Figs. 5A-5B & [0110]-[0111]).
Thus, claim 6 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.

Regarding claim 7, claim 7 of the instant application 17/077,788 is listed with the claims 1-2 of 17/077,763 as follows:

17/077,788 (claim 7)
17/077,763 (claims 1-2)
The method of claim 1, wherein the medical image data comprises ultrasound data, x-ray data, computed tomography (CT) data, or positron emission tomography (PET) data.



Claim 1, i.e., the parent of instant application claim 7, is rejected on the ground of provisional nonstatutory obviousness-type double patenting by claims 1-2 of 17/077,763, in view of Tahan as cited and discussed above.  Although Tahan teaches the display of medical images ([0003]), Tahan seems to be silent on the limitation wherein the medical image data comprises 
		However, Accomazzi teaches the limitation wherein the first medical image data comprises ultrasound data, x-ray data, computed tomography (CT) data, or positron emission tomography (PET) data([0007] & [0142] & Fig. 1,  user computing devices can retrieve ultrasound data, x-ray data, computed tomography (CT) data, or positron emission tomography (PET) data, MRI; Figs. 3A-3B, Fig. 4A).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the display of various types of images disclosed in Accomazzi in the combination of ‘763/Tahan to achieve the claim limitation.  One would be motivated to make such a combination so that physicians and patients can track progression of individual health state using images from different modalities and see the same image view among users via shared URL links (Tahan: [0003], medical images; [0106] & Figs. 9A-9B, see the same image view via URL transfer; Accomazzi: [0007] & Figs. 5A-5B & [0110]-[0111]).
Thus, claim 7 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.

	Regarding claim 13, claim 13 is directed to the system which performs the method of claim 6. Claim 13 is thus rejected with the same rationale as claim 6.
	Regarding claim 14, claim 14 is directed to the system which performs the method of claim 7. Claim 14 is thus rejected with the same rationale as claim 7.
	Regarding claim 20, claim 20 is directed to the product with instructions to perform the method of claim 6. Claim 20 is thus rejected with the same rationale as claim 6.
	Regarding claim 21, claim 21 of the instant application 17/077,788 is listed with the claims 1-2 of 17/077,763 as follows:

17/077,788 (claim 21)
17/077,763 (claims 1-2)
The method of claim 1, wherein the first plurality of parameters includes one or more parameters 


	
Claim 1, i.e., the parent of instant application claim 21, is rejected on the ground of provisional nonstatutory obviousness-type double patenting by claims 1-2 of 17/077,763, in view of Tahan as cited and discussed above.  Tahan at least suggests the limitation wherein the first plurality of parameters includes one or more parameters indicating a clipping plane of the first view of the first medical image data (Tahan: [0106]-[0107], virtual lens in Fig. 1 is an equivalent of “a clipping plane of the first view of the first medical image data” that specifies location, size, shape and resolution selection parameters sent to second user’s client device; [0107], parameters include the set of coordinates of a point or object in the area of interest relative to a reference point in the image, the resolution level of the high-resolution image, and the size and shape of the portion of the high-resolution image being requested). Tahan does not use the term “clip” to describe the virtual lens.
	However, Accomazzi expressly teaches the limitation wherein the first plurality of parameters includes one or more parameters indicating a clipping plane of the first view of the first medical image data (Accomazzi: [0239]-[0240], clip an image by manipulating the boundaries, view, position, color and transparency of MPR views in Fig. 4A, these parameters are saved in the 3D State Information before being shared with other users via URL in Fig. 5A & [0252]-[0253] & [0255] & [0257] &  Fig. 5B).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the image modification tools such as clipping disclosed in Accomazzi in the combination of ‘763/Tahan to achieve the claim limitation.  One would be motivated to make such a combination so that physicians and patients can modify images to get different views and see the same image views among users via shared URL links (Tahan: [0003], medical images; [0106] & Figs. 9A-9B, see the same image view via URL transfer; Accomazzi: [0007] & Figs. 5A-5B & [0110]-[0111]).
Thus, claim 21 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.

Regarding claim 22, claim 22 of the instant application 17/077,788 is listed with the claims 1-2 of 17/077,763 as follows:

17/077,788 (claim 22)
17/077,763 (claims 1-2)
The method of claim 1, wherein the first plurality of parameters includes one or more parameters indicating a view mode of the first view of the medical image data to be a multiplanar reconstruction view.



Claim 1, i.e., the parent of instant application claim 22, is rejected on the ground of provisional nonstatutory obviousness-type double patenting by claims 1-2 of 17/077,763, in view of Tahan as cited and discussed above.  Tahan does not seem to expressly teach the limitation wherein the first plurality of parameters includes one or more parameters indicating a view mode of the first view of the medical image data to be a multiplanar reconstruction view.
	However, Accomazzi expressly teaches the limitation wherein the first plurality of parameters include one or more parameters indicating a view mode of the first view of the first medical image data to be a multiplanar reconstruction view ( Fig. 4A & [0237]-[0239], multi Planar Reformat (MPR) reconstructed images in 404 to show 2D cross-sections of a 3D object image in 406; [0240]-[0241] & [0248] & [0251], user’s changes to the images i.e., 2D MPR and 3D images, via tools like polyline, freehand or magnetic line to modify MPR images are 3D State information including d) data indicative of the orientation for each of the MPR image(s) or e) data indicative of the degree of 2D pan and/or zoom of each of the MPR images which are view modes of the first view of the first medical image data to be a multiplanar reconstruction view; [0250] & [0252]-[0253] & [0255] & Fig. 5A & [0257] & Fig. 5B, changed state parameters in [0249] can be saved and shared with others via a virtual address, URL or link in an email or a message).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the display of 2D MPR images along with 3D image disclosed in Accomazzi in the combination of ‘763/Tahan to achieve the claim limitation.  One would be motivated to make such a combination so that physicians and patients can view an interested point or region in 3D image and corresponding points in 2D images such as those 
Thus, claim 22 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.
	Regarding claim 23, claim 23 is directed to the system which performs the method of claim 21. Claim 23 is thus rejected with the same rationale as claim 21.
	Regarding claim 24, claim 24 is directed to the system which performs the method of claim 22. Claim 24 is thus rejected with the same rationale as claim 22.
	Regarding claim 25, claim 25 is directed to the product with instructions to perform the method of claim 21. Claim 25 is thus rejected with the same rationale as claim 21.
Regarding claim 26, claim 26 is directed to the product with instructions to perform the method of claim 22. Claim 26 is thus rejected with the same rationale as claim 22.



					Claim Rejections - 35 USC § 103

19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
20.	Claims 1, 4, 6-8, 11, 13-15, 18 and 20-26 are rejected under 35 U.S.C. 103  as being unpatentable over Tahan (US 2012/0011568; PTO-892 of 09/07/2021), and further in view of Accomazzi et al. (US 2020/0335199; PTO-892 of 09/07/2021,  hereinafter Accomazzi. Note: all citations from ‘199 are disclosed in provisional application No. 62/905,654 filed on 09/25/2019).
	Regarding claim 1, Tahan teaches A method for displaying medical images on a first device by using information received from a second device different from the first device ([0106] & Fig. 9B, a second user on “a first device” received an link/URL from a first user on “a second device”, e.g., client devices [0028] linked to network 130 in Fig. 1 or Fig. 12, when the link/URL that includes the first selection parameters is clicked by the second user on the first client device, receive an image specified in the URL from a server, display medical image or images in [0003] by the second user on the first client device using the first selection parameters specified in the URL by the first user on the second device different from the first device; [0104], second user on “the first device” displays images by using information received  and at least one computer different from the first device and the second device(Fig. 5 & [0077] & Fig. 9B & [0107], the image is received by the first and/or second client device 110 from the server/computer 120 in Fig. 1), the method comprising: 
using the first device to perform (Figs. 9A-9B, the second user on “the first device”): 
obtaining, from the second device via at least one communication network (Figs. 9A-9B & [0106]: the first user on “the second device” transmitted URL with image selection parameters to the second user on “the first device” via the network 130 in Fig. 1 or Fig. 12, the second user on “the first device” clicks the URL, after the second user on the first device obtained the URL generated by the first user of the second device), a uniform resource locator (URL) indicating a first plurality of parameters associated with a first view of medical image data for a subject ([0106] & Fig. 9B, the second user on “the first device” received an link/URL from the first user on “the second device”, the URL includes the selection parameters associated with a first view of medical image data for a subject in [0003] & Fig. 1 rendered on the first user on the second device in Fig. 9A; Fig. 9A & step 920 & [0106], URL link that includes the first plurality of parameters in the query string by the first user of “the second device” being transmitted to the second user of the first device; [0080], first user of the second device can identify area of interest, change virtual lens size before the second device generates user specified high resolution image portion and the URL in Fig. 9A; Fig. 9A & [0105], first user of the second device can set selection parameters including area of interest, resolution specification, virtual lens specification such as size & shape and other display parameters before generating URL in Fig. 9A; Fig. 5 & steps 510-525 & [0074]-[0075] & [0077]-[0079], first user of the second device receives a requested image of a patient/subject in [0003] second client device 110 in Fig. 1)…; 
obtaining, from the at least one computer via the at least one communication network, at least some of the medical image data for the subject(Figs. 9A-9B & [0106]: the first user on “the second device” transmitted URL with image selection parameters to the second user on “the first device” via the communication network 130 in Fig. 1 or Fig. 12, the second user on “the first device” clicks the URL, after the second user on the first device obtained the URL generated by the first user of the second device; [0107]-[0108] & Fig. 9B steps 935-945, the second user of the first device obtains the requested image of the subject e.g., the patient in [0003] specified in the URL created by the first user of the second device in Fig. 9A & [0106] from server 120 via communication network 130 in Fig. 1 or Fig. 12); 
after obtaining the URL and the at least some medical image data for the subject (Figs. 9A-9B & [0106]-[0108] & [0110], step 945-950 & [0110], after the requested URL in [0106] & image of the subject in [0003] & Fig. 1 & [0110] are received by the second user of the first device): 
displaying a second view of the at least some medical image data on a display of the first device using the first plurality of parameters indicated by the URL (Fig. 9B & [0110], step 950, display the requested image, i.e., a second view of the at least some medical image data, on the second user of the first device using the first plurality of parameters indicated by the URL transferred from the first user of the second device; Fig. 1).
	Although Tahan has shown an example of a single pane medical image in Fig. 1, Tahan does not seem to have shown examples to demonstrate the limitation wherein the first view of 
	However, Accomazzi expressly teaches the limitation wherein the first view of the first medical image data comprises a plurality of panes  (Fig. 4A & [0237]-[0239], multi Planar Reformat (MPR) reconstructed images in 404 to show 2D cross-sections of a 3D object image in 406, often such 2D images are from MRI or CT) and the first plurality of parameters includes one or more parameters for each of at least some of the plurality of panes ([0240]-[0241] & [0248] & [0251], user’s changes to the images i.e., 2D MPR and 3D images, via tools like polyline, freehand or magnetic line to modify MPR images are 3D State information, including: a) a 3D view direction, b) a definition of 3D cutting planes, c) values indicative of the opacity, transparency and/or colors of the 3D image(s), d) data indicative of the orientation for each of the MPR image(s), or e) data indicative of the degree of 2D pan and/or zoom of each of the MPR and/or 3D images; [0249], user interactions with 2D & 3D images can change state of images based on state parameters, i.e. changeable parameters for each image or pane of the plurality of panes in Fig. 4A; [0250] & [0252]-[0253] & [0255] & Fig. 5A, changed state can be saved and shared with others via a virtual address, URL or link in an email or a message, The recipient, by clicking the link is redirected to the cloud whereby the recipient is able to view the same saved 3D first view medical image; [0255] & [0257], token may include all types of information that enables generating the link to the saved 3D image in [0255], in some embodiments, 2D state information such as state parameters of each image or pane in Fig. 4A listed in [0249] & [0251] can be embedded in a URL in [0257]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the display of 2D MPR images along with 3D image disclosed in Accomazzi in the system of Tahan to achieve the claim limitation.  One would be motivated to make such a combination so that physicians and patients can view an interested point or region in 3D image and corresponding points in 2D images such as those from CT and MRI scans simultaneously to understand patient’s anatomy, identify possible lesions of the patient and share the same image views with others via URL links (Tahan: [0003], medical images; [0106] & Figs. 9A-9B, see the same image view via URL transfer; Accomazzi: [0239], user is able to click on a part of the volume rendering 406 to identify a 3D point,  An MPR image 404 corresponding to the identified 3D point is then displayed or highlighted along with the volume rendering 406; [0249], understand patient anatomy; [0007] & Figs. 5A-5B & [0110]-[0111] & [0257], share 3D image including 2D image state with others via URL).

	Regarding claim 4, Tahan/Accomazzi teaches The method of claim 1. Tahan also teaches the limitation wherein displaying the second view of the at least some medical image data on the display of the first device comprises rendering an image using an Internet browser application ([0046] & Fig. 1, render image display via web browser on data communication of Internet; [0029], Internet).

Regarding claim 6, Tahan/Accomazzi teaches The method of claim 1. Although Tahan teaches the display and edit of medical image view (Fig. 1 & [0003]), Tahan seems to be silent on the limitation wherein the medical image data comprises magnetic resonance imaging (MRI) data.
wherein the medical image data comprises magnetic resonance imaging (MRI) data ([0007] & [0237], MRI images viewed on client-side device 106).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the display of MRI images disclosed in Accomazzi in the system of Tahan/Accomazzi to achieve the claim limitation.  One would be motivated to make such a combination so that physicians and patients can track progression of individual health state using images from different modalities and see the same image view among users via shared URL links (Tahan: [0003], medical images; [0106] & Figs. 9A-9B, see the same image view via URL transfer; Accomazzi: [0007] & Figs. 5A-5B & [0110]-[0111]).

Regarding claim 7, Tahan/Accomazzi teaches The method of claim 1. Although Tahan teaches the display and edit of medical image view (Fig. 1 & [0003]), Tahan seems to be silent on the limitation wherein the medical image data comprises ultrasound data, x-ray data, computed tomography (CT) data, or positron emission tomography (PET) data.
However, Accomazzi teaches the limitation wherein the medical image data comprises ultrasound data, x-ray data, computed tomography (CT) data, or positron emission tomography (PET) data([0007] & [0142] & Fig. 1,  user computing devices can retrieve ultrasound data, x-ray data, computed tomography (CT) data, or positron emission tomography (PET) data, MRI; Figs. 3A-3B, Fig. 4A).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the display of various types of images disclosed in Accomazzi in the system of Tahan/Accomazzi to achieve the claim limitation.  One would be motivated to make such a combination so that physicians and patients can track progression of individual health state using images from different modalities and see the same image view 

	Regarding claim 8, Tahan teaches A system for displaying medical images ([0003] & [0049], display medical image such as digital microscope in Fig. 1; Fig. 12 & Fig. 1 & Fig. 9B & [0106], a second user on first device 110 i.e., the recited “system”) by using information received from a device different from the system ([0106] & Fig. 9B, a second user on “a first device” i.e., the recited “system” received an link/URL from a first user on “a second device” i.e., the recited “device”, e.g., client devices [0028] linked to network 130 in Fig. 1 or Fig. 12, when the link/URL that includes the first selection parameters is clicked by the second user on the first client device i.e., the recited “system”, receive an image specified in the URL from a server, display medical image or images in [0003] by the second user on the system using the first selection parameters specified in the URL by the first user on the device different from the system) and at least one computer different from the system(Fig. 5 & [0077] & Fig. 9B & [0107], the image is received by the first and/or second client device 110 from the server/computer 120 in Fig. 1), the system ([0106], the second user on first device 110 i.e., the recited “system”) comprising: 
a display (Fig. 12, display 1260 of the first device 110 i.e., the “system”); 
at least one processor (Fig. 12 & [0005] & [0027] & Fig. 1, processor of client device 110 i.e., the system); 
at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the at least one processor ([0007], medium, programmed modules, processor of the first device 110 i.e., the “system”) to perform a method comprising: 
obtaining, from the device via at least one communication network(Figs. 9A-9B & [0106]: the first user on “the second device” i.e., the recited “device” transmitted URL with image selection parameters to the second user on “the first device” i.e., the recited “system” via the communication network 130 in Fig. 1 or Fig. 12, the second user on “the first device” i.e., the recited “system” clicks the URL, after the second user on the first device i.e., the recited “system” obtained the URL generated by the first user of the second device i.e., the recited “device”), a uniform resource locator (URL) indicating a first plurality of parameters associated with a first view of medical image data for a subject([0106] & Fig. 9B, the second user on “the first device” i.e., the recited “system” received an link/URL from the first user on “the second device” i.e., the recited “device”, the URL includes the selection parameters associated with a first view of medical image data for a subject in [0003] rendered on the first user on the second device i.e., the recited “device” in Fig. 9A; Fig. 9A & step 920 & [0106], URL link that includes the first plurality of parameters in the query string by the first user of “the second device” i.e., the recited “device” being transmitted to the second user of the first device i.e., the recited “system”; [0080], first user of the second device i.e., the recited “device”, can identify area of interest, change virtual lens size before client 110, i.e., the recited “device”, generates user specified high resolution image portion and URL in Fig. 9A; Fig. 9A & [0105], first user of the second device i.e., the recited “device” can set selection parameters including area of interest, resolution specification, virtual lens specification such as size & shape and other display parameters before generating the URL; Fig. 5 & steps 510-525 & [0074]-[0075] & [0077]-[0079], first user of the second device i.e., the recited “device” receives a requested image of a patient/subject in [0003] from server 120, a base-resolution of the requested image is displayed in 150 of the second client device 110 i.e., the recited “device” in Fig. 1)…; 
obtaining, from the at least one computer via the at least one communication network, at least some of the medical image data for the subject(Figs. 9A-9B & [0106]: the first user on “the second device” i.e., the recited “device”, transmitted URL with image selection parameters to the second user on “the first device” i.e., the recited “system” via the communication network 130 in Fig. 1 or Fig. 12, the second user on “the first device” i.e., the recited “system” clicks the URL, after the second user on the first device  i.e., the recited system, obtained the URL generated by the first user of the second device i.e., the recited “device”; [0107]-[0108] & Fig. 9B steps 935-945, the second user of the first device i.e., the recited “system” obtains the requested image of the subject e.g., the patient in [0003] specified in the URL created by the first user of the second device i.e., the recited “device” in Fig. 9A & [0106] from server 120 via communication network 130 in Fig. 1 or Fig. 12); 
after obtaining the URL and the at least some medical image data for the subject(Figs. 9A-9B & [0106]-[0108] & [0110], step 945-950 & [0110], after the requested URL in [0106] & image of the subject in [0003] & Fig. 1 & [0110] are received by the second user of the first device i.e., the recited “system”): 
displaying a second view of the at least some medical image data on the display using the first plurality of parameters indicated by the URL (Fig. 9B & [0110], step 950, display the requested image, i.e., a second view of the at least some medical image data, on the second user of the first device i.e., the recited “system”, using the first plurality of parameters indicated by the URL transferred from the first user of the second device i.e., the recited “device”; Fig. 1).
	Although Tahan has shown an example of a single pane medical image in Fig. 1, Tahan does not seem to have shown examples to demonstrate the limitation wherein the first view of 
	However, Accomazzi expressly teaches the limitation wherein the first view of the first medical image data comprises a plurality of panes  (Fig. 4A & [0237]-[0239], multi Planar Reformat (MPR) reconstructed images in 404 to show 2D cross-sections of a 3D object image in 406, often such 2D images are from MRI or CT) and the first plurality of parameters includes one or more parameters for each of at least some of the plurality of panes ([0240]-[0241] & [0248] & [0251], user’s changes to the images i.e., 2D MPR and 3D images, via tools like polyline, freehand or magnetic line to modify MPR images are 3D State information, including: a) a 3D view direction, b) a definition of 3D cutting planes, c) values indicative of the opacity, transparency and/or colors of the 3D image(s), d) data indicative of the orientation for each of the MPR image(s), or e) data indicative of the degree of 2D pan and/or zoom of each of the MPR and/or 3D images; [0249], user interactions with 2D & 3D images can change state of images based on state parameters, i.e. changeable parameters for each image or pane of the plurality of panes in Fig. 4A; [0250] & [0252]-[0253] & [0255] & Fig. 5A, changed state can be saved and shared with others via a virtual address, URL or link in an email or a message, The recipient, by clicking the link is redirected to the cloud whereby the recipient is able to view the same saved 3D first view medical image; [0255] & [0257], token may include all types of information that enables generating the link to the saved 3D image in [0255], in some embodiments, 2D state information such as state parameters of each image or pane in Fig. 4A listed in [0249] & [0251] can be embedded in a URL in [0257]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the display of 2D MPR images along with 3D image disclosed in Accomazzi in the system of Tahan to achieve the claim limitation.  One would be motivated to make such a combination so that physicians and patients can view an interested point or region in 3D image and corresponding points in 2D images such as those from CT and MRI scans simultaneously to understand patient’s anatomy, identify possible lesions of the patient and share the same image views with others via URL links (Tahan: [0003], medical images; [0106] & Figs. 9A-9B, see the same image view via URL transfer; Accomazzi: [0239], user is able to click on a part of the volume rendering 406 to identify a 3D point,  An MPR image 404 corresponding to the identified 3D point is then displayed or highlighted along with the volume rendering 406; [0249], understand patient anatomy; [0007] & Figs. 5A-5B & [0110]-[0111] & [0257], share 3D image including 2D image state with others via URL).

Regarding claim 11, Tahan/Accomazzi teaches The system of claim 8. Tahan also teaches the limitation wherein displaying the second view of the at least some medical image data on the display comprises rendering an image using an Internet browser application ([0046] & Fig. 1, render image display via web browser on data communication of Internet; [0029], Internet).

Regarding claim 13, Tahan/Accomazzi teaches The system of claim 8. Although Tahan teaches the display and edit of medical image view (Fig. 1 & [0003]), Tahan seems to be silent on the limitation wherein the medical image data comprises magnetic resonance imaging (MRI) data.
However, Accomazzi teaches the limitation wherein the medical image data comprises magnetic resonance imaging (MRI) data ([0007] & [0237], MRI images viewed on client-side 
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the display of MRI images disclosed in Accomazzi in the system of Tahan/Accomazzi to achieve the claim limitation.  One would be motivated to make such a combination so that physicians and patients can track progression of individual health state using images from different modalities and see the same image view among users via shared URL links (Tahan: [0003], medical images; [0106] & Figs. 9A-9B, see the same image view via URL transfer; Accomazzi: [0007] & Figs. 5A-5B & [0110]-[0111]).

Regarding claim 14, Tahan/Accomazzi teaches The system of claim 8. Although Tahan teaches the display and edit of medical image view (Fig. 1 & [0003]), Tahan seems to be silent on the limitation wherein the medical image data comprises ultrasound data, x-ray data, computed tomography (CT) data, or positron emission tomography (PET) data.
However, Accomazzi teaches the limitation wherein the medical image data comprises ultrasound data, x-ray data, computed tomography (CT) data, or positron emission tomography (PET) data([0007] & [0142] & Fig. 1,  user computing devices can retrieve ultrasound data, x-ray data, computed tomography (CT) data, or positron emission tomography (PET) data, MRI; Figs. 3A-3B, Fig. 4A).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the display of various types of images disclosed in Accomazzi in the system of Tahan/Accomazzi to achieve the claim limitation.  One would be motivated to make such a combination so that physicians and patients can track progression of individual health state using images from different modalities and see the same image view 

Regarding claim 15, claim 15 is directed to the product with instructions to perform the method of claim 1. Claim 15 is thus rejected with the same rationale as claim 1.
Regarding claim 18, claim 18 is directed to the product with instructions to perform the method of claim 4. Claim 18 is thus rejected with the same rationale as claim 4.
Regarding claim 20, claim 20 is directed to the product with instructions to perform the method of claim 6. Claim 20 is thus rejected with the same rationale as claim 6.

Regarding claim 21, Tahan/Accomazzi teaches The method of claim 1. Tahan and Accomazzi also teach the limitation wherein the first plurality of parameters includes one or more parameters indicating a clipping plane of the first view of the first medical image data (Tahan: [0106]-[0107], virtual lens in Fig. 1 is an equivalent of “a clipping plane of the first view of the first medical image data” that specifies location, size, shape and resolution selection parameters sent to second user’s client device; [0107], parameters include the set of coordinates of a point or object in the area of interest relative to a reference point in the image, the resolution level of the high-resolution image, and the size and shape of the portion of the high-resolution image being requested; Accomazzi: [0239]-[0240], clip an image by manipulating the boundaries, view, position, color and transparency of MPR views in Fig. 4A, these parameters are saved in the 3D State Information before being shared with other users via URL in Fig. 5A & [0252]-[0253] & [0255] & [0257] &  Fig. 5B).

Regarding claim 22, Tahan/Accomazzi teaches The method of claim 1. For reasons and wherein the first plurality of parameters include one or more parameters indicating a view mode of the first view of the first medical image data to be a multiplanar reconstruction view ( Fig. 4A & [0237]-[0239], multi Planar Reformat (MPR) reconstructed images in 404 to show 2D cross-sections of a 3D object image in 406; [0240]-[0241] & [0248] & [0251], user’s changes to the images i.e., 2D MPR and 3D images, via tools like polyline, freehand or magnetic line to modify MPR images are 3D State information including d) data indicative of the orientation for each of the MPR image(s) or e) data indicative of the degree of 2D pan and/or zoom of each of the MPR images which are view modes of the first view of the first medical image data to be a multiplanar reconstruction view; [0250] & [0252]-[0253] & [0255] & Fig. 5A & [0257] & Fig. 5B, changed state parameters in [0249] can be saved and shared with others via a virtual address, URL or link in an email or a message).
Regarding claim 23, claim 23 is directed to a system which performs the method of claim 21. Claim 23 is thus rejected with the same rationale as claim 21.
Regarding claim 24, claim 24 is directed to a system which performs the method of claim 22. Claim 24 is thus rejected with the same rationale as claim 22.
Regarding claim 25, claim 25 is directed to a product storing instructions for performing the method of claim 21. Claim 25 is thus rejected with the same rationale as claim 21.
Regarding claim 26, claim 26 is directed to a product storing instructions for performing the method of claim 22. Claim 26 is thus rejected with the same rationale as claim 22.
20.	Claims 3, 10, 17 are rejected under 35 U.S.C. 103  as being unpatentable over Tahan/Accomazzi as applied to claims 1, 8, 15 above, and further in view of Zeiger et al. (US 8,314,790; PTO-892 of 09/07/2021,  hereinafter Zeiger). 
Regarding claim 3, Tahan/Accomazzi teaches The method of claim 1. Tahan suggests the limitation wherein displaying the second view of the at least some medical image data on the display of the first device using the first plurality of parameters indicated by the URL comprises setting a second plurality of parameters associated with the second view equal to the first plurality of parameters (Fig. 9A & [0105]-[0106], a first user of the second device can set selection parameters including area of interest, resolution and other display parameters, the first user of the second device can then transfer the selection parameters to the second user of the first device in [0106] via URL; Fig. 9B & [0107]-[0108], second user of the first device can display image based on first user selection parameters embedded in the URL. These suggests that URL can be used for setting a second plurality of parameters associated with the second view to be equal to the first plurality of parameters), wherein the second view is substantially the same as the first view (Fig. 9B  & [0107]-[0108] & [0110], display image per selection parameters included in the URL link in [0106], possibly adjusted for the capabilities of the second user's first client device 110 or the network 130 connecting the second user's first client device 110 and the server 120, therefore, the second view is substantially the same as the first view; Fig. 1).
	Although suggested, Tahan does not seem to have shown with a graphic interface example of “displaying the second view of the at least some medical image data on the display of the first device using the first plurality of parameters indicated by the URL comprises setting 
	However, Zeiger expressly teaches the limitation wherein displaying the second view of the at least some medical image data on the display of the first device using the first plurality of parameters indicated by the URL comprises setting a second plurality of parameters associated with the second view equal to the first plurality of parameters (Fig. 4A to Fig. 4B & [col 11, line 49-66],  URL and image view selection parameters are in sync, URL includes parameters identifying the state of image view, activation a URL like in Fig. 4A, render an image with a set of default image selection parameters specified in the URL, when parameters of the 3D view in Fig. 4A change, e.g., portions are selected/deselected, portions change opacity, the position of the view changes, URL 412a changes from first URL 412a in Fig. 4A to second URL 412b in Fig. 4B, URL 412b is different from URL 412a due to the display parameters change upon user input; [col 12, line 2-12], image state representation within URL and share the URL of a first user with a second user. Therefore, like URL 412a or 412b, displaying the second view of the at least some medical image data on the display of the first device using the first plurality of parameters indicated by a URL from a second device in Tahan comprises setting a second plurality of parameters associated with the second view in the first device equal to the first plurality of parameters set by the second device when the first device activated the URL from the second device, since URL and image view selection parameters can be synchronized), wherein the second view is substantially the same as the first view (Fig. 4A to Fig. 4B & [col 11, line 49-66], since URL and image view selection parameters can be synchronized, as shown in Figs. 4A-4B, the second view is substantially the same as the first view when the second plurality of 
		 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have included URL representing image view state or image selection parameters feature in Zeiger in the user interface of Tahan/Accomazzi to achieve the limitations. One would be motivated to make the combination so that users can share image view state to see same image view via the use of URL and see corresponding parameters displayed in the GUI with ease (Zeiger: [col 12, line 2-12], image state representation within URL and share; Tahan: Figs. 9A-9B & [0105]-[0108]).

		Regarding claim 10, Tahan/Accomazzi teaches The system of claim 8.  Tahan suggests the limitation wherein displaying the second view of the at least some medical image data on the display using the first plurality of parameters indicated by the URL comprises setting a second plurality of parameters associated with the second view equal to the first plurality of parameters(Fig. 9A & [0105]-[0106], a first user of the second device can set selection parameters including area of interest, resolution and other display parameters, the first user of the second device can then transfer the selection parameters to the second user of the first device in [0106] via URL; Fig. 9B & [0107]-[0108], second user of the first device can display image based on first user selection parameters embedded in the URL. These suggests that URL can be used for setting a second plurality of parameters associated with the second view to be equal to the first plurality of parameters), wherein the second view is substantially the same as the first view (Fig. 9B  & [0107]-[0108] & [0110], display image per selection parameters included in the URL link in [0106], possibly adjusted for the capabilities of the second user's first client device 110 or the network 130 connecting the second user's first client device 110 and the server 120, therefore, the second view is substantially the same as the first view; Fig. 1).
		Although suggested, Tahan does not seem to have shown with a graphic interface example of “displaying the second view of the at least some medical image data on the display using the first plurality of parameters indicated by the URL comprises setting a second plurality of parameters associated with the second view equal to the first plurality of parameters”.
wherein displaying the second view of the at least some medical image data on the display using the first plurality of parameters indicated by the URL comprises setting a second plurality of parameters associated with the second view equal to the first plurality of parameters (Fig. 4A to Fig. 4B & [col 11, line 49-66],  URL and image view selection parameters are in sync, URL includes parameters identifying the state of image view, activation a URL like in Fig. 4A, render an image with a set of default image selection parameters specified in the URL, when parameters of the 3D view in Fig. 4A change, e.g., portions are selected/deselected, portions change opacity, the position of the view changes, URL 412a changes from first URL 412a in Fig. 4A to second URL 412b in Fig. 4B, URL 412b is different from URL 412a due to the display parameters change upon user input; [col 12, line 2-12], image state representation within URL and share the URL of a first user with a second user. Therefore, like URL 412a or 412b, displaying the second view of the at least some medical image data on the display of the first device using the first plurality of parameters indicated by a URL from a second device in Tahan comprises setting a second plurality of parameters associated with the second view in the first device equal to the first plurality of parameters set by the second device when the first device activated the URL from the second device, since URL and image view selection parameters can be synchronized), wherein the second view is substantially the same as the first view (Fig. 4A to Fig. 4B & [col 11, line 49-66], since URL and image view selection parameters can be synchronized, as shown in Figs. 4A-4B, the second view is substantially the same as the first view when the second plurality of 
		 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have included URL representing image view state or image selection parameters feature in Zeiger in the user interface of Tahan/Accomazzi to achieve the limitations. One would be motivated to make the combination so that users can share image view state to see same image view via URL and see corresponding parameters displayed in the GUI with ease (Zeiger: [col 12, line 2-12], image state representation within URL and share; Tahan: Figs. 9A-9B & [0105]-[0108]).

	Regarding claim 17, claim 17 is directed to the product with instructions to perform the method of claim 3. Claim 17 is thus rejected with the same rationale as claim 3.


			Response to Arguments/Remarks
50. 	Applicant’s arguments/remarks filed on 12/07/2021 with respect to the rejections of independent claims 1, 8 and 15 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the teachings of Tahan and Accomazzi. Claims 1, 8 and 15 are now rejected under 35 U.S.C 103 by the combination of Tahan/Accomazzi. 
	The examiner would like to mention that Tahan and Accomazzi were previously cited in the non-Final office action.  However, Applicant only argued that Tahan failed to teach the amended limitations “wherein the first view of the first medical image data comprises a plurality of panes and the first plurality of parameters includes one or more parameters for each of at least some of the plurality of panes” but never argued about Accomazzi. The examiner relies on Accomazzi to teach the amended limitations.  Please see the rejections above for details.

51.	No additional arguments presented for other claims.

Conclusion
61.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179